Citation Nr: 1507418	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-35 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for forehead scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for forehead scars and assigned an initial noncompensable disability rating effective August 27, 2009.  The Veteran filed a Notice of Disagreement in June 2010, appealing the initial disability rating assigned for his forehead scars.  The RO issued a Statement of the Case as to this issue in November 2012.  In December 2012, the Veteran perfected a timely appeal of this issue by filing a VA Form 9.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected forehead scars, currently evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800, which evaluates scars or other disfigurement of the head, face, or neck.  Specifically, the Veteran asserts that his forehead scars result in at least one characteristic of disfigurement.  See Veteran's June 2010 Notice of Disagreement and December 2012 VA Form 9.  In this regard, the Veteran contends that: (1) one of his forehead scars is at least 0.25 inches wide at the widest part, (2) multiple scars are clearly visible on his forehead, and (3) one of his scars is asymmetrical and indented.  See Veteran's June 2010 Notice of Disagreement.  Before the Board can adjudicate this claim, however, additional development is required.  

The Board finds that another VA scar examination is necessary in this case to assess the current nature, extent, and severity of the Veteran's service-connected forehead scars.  In making this determination, the Board acknowledges that the Veteran was afforded VA examinations to determine the severity of his service-connected forehead scars in January 2010 and April 2010.  Significantly, however, in November 2014, the Veteran's representative reported that the Veteran's forehead scarring has worsened insofar as the Veteran's left eye has now become numb.  See Veteran's Representative's November 2014 Informal Hearing Presentation.  In this regard, the Board notes that neither the January 2010 VA examination report nor the April 2010 VA examination report documents numbness of the left eye as a residual of the Veteran's service-connected forehead scars.  

As such, in light of the fact that the most recent examination report of record is now almost five years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology, the Board finds that another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of the Veteran's service-connected forehead scars.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that a VA examination must be conducted where the evidence of record does not reflect the current state of a Veteran's disability).  

On remand, the AOJ should also obtain any outstanding VA treatment records and should afford the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, including information regarding any private treatment for his forehead scars.  See 38 U.S.C.A § 5103 (West 2014); 38 C.F.R. § 3.159(c) (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate action to obtain the Veteran's complete VA treatment records for treatment for his service-connected forehead scars.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran a letter requesting that he provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for an examination to assess the current nature, extent, and severity of his service-connected forehead scars.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this Remand, should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide a description of each of the Veteran's service-connected forehead scars, including the size and location, and whether: 

(a) The scar is 5 or more inches (13 or more cm.) in length;

(b) The scar is at least one-quarter inch (0.6 cm.) wide at the widest part;

(c) The scar has a surface contour that is elevated or depressed on palpation;

(d) The scar is adherent to underlying tissue;

(e) The skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);

(f) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);

(g) The underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); 

(h) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.);

(i) The scar has visible or palpable tissue loss;

(j) The scar causes gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips);

(k) The scar is unstable (has frequent loss of covering of skin over the scar);

(l) The scar is painful on examination; and/or

(m) The scar causes any limitation of the affected part.  

In doing so, the examiner's attention is directed to the Veteran's contentions that: (1) one of his forehead scars is at least 0.25 inches wide at the widest part, (2) multiple scars are clearly visible on his forehead, and (3) one of his scars is asymmetrical and indented.  See Veteran's June 2010 Notice of Disagreement.  

The examiner should also identify and describe in detail all manifestations of the Veteran's service-connected forehead scars.  In this regard, the examiner should specifically note whether optic neuropathy, facial nerve paralysis, and/or anatomical loss of the eye(s) is present; and if so, whether such symptomatology is a manifestation of his service-connected forehead scarring.  In doing so, the examiner's attention is directed to the Veteran's reports that his left eye has become numb.  See Veteran's Representative's November 2014 Informal Hearing presentation.  If the examiner is unable to make this determination and/or this determination requires a VA eye examination, please state this and request that the Veteran be scheduled for such an examination.  

Unretouched color photographs of each scar should be taken and associated with the claims file.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete, clearly-stated rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  In doing so, the AOJ must take into consideration 38 C.F.R. § 4.118, DC 7800, Note (4) (noting that disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are to be separately evaluated under the appropriate diagnostic codes applying 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code), as well as 38 C.F.R. § 4.118, DC 7800, Note (2) (noting that anatomical loss of the eye is to be rated under DC 6061 (anatomical loss of both eyes) and DC 6063 (loss of use of one eye), as appropriate).  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




